DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s response filed on 06/03/2022.

	Claims 1, 2, 5, 8, 9, 12, 15, 16, and 19 are amended; and claims 3, 4, 6, 7, 10, 11, 13, 14, 17, 18, and 20 are unchanged; therefore, claims 1-20 are pending in the application, of which, claims 1, 8, and 15 are presented in independent form.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 101 abstract idea are withdrawn.

Allowance
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “receiving, by a database, pages being piped from backup media, each of the respective pages having a corresponding savepoint version indicating an age of the page, wherein some of the savepoint versions of the respective pages are different; and for the respective pages: automatically setting a flag, in a transient page control block, on the page indicating that the page is from recovery; upon determining that the flag on the page is set indicating that the page is from recovery, bypassing an update of the corresponding savepoint version of the page and maintaining the corresponding savepoint version of the page, wherein an age of the page can be determined from the maintained corresponding savepoint version; calculating a single checksum for each page to confirm integrity; and loading each page into memory of the database after confirming the corresponding calculated single checksum.” (in combination with the other limitations of the independent claims). 
The prior arts of record (most notably the Sim-Tang and Wang) teach the data protection and disaster recovery with versioning using bitmaps to indicate which items need recovering and generating checksums for integrity but do not teach details about automatically setting a flag in a transient page control block on the page recovered indicating that the page is from recovery where the flag is used for bypassing an update of the corresponding savepoint version of the page and maintaining the corresponding savepoint version of the page wherein an age of the page can be determined from the maintained corresponding savepoint version. The absence of details does not allow for proper hindsight reconstruction of obviousness.
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165